IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FAYE M. MORANKO, ADMIN. OF THE            : No. 529 MAL 2015
ESTATE OF RICHARD L. MORANKO,             :
DECEASED,                                 :
                                          : Petition for Allowance of Appeal from
                   Petitioner             : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
DOWNS RACING LP, D/B/A MOHEGAN            :
SUN AT POCONO DOWNS,                      :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



      Justices Eakin and Donohue did not participate in the decision of this matter.

Justice Wecht notes dissent.